The Chancellor.
This bill cannot be sustained, for the usury was a good defence.at law,- and Tryon being the agent who negotiated the loan, must have known all the facts, and might have been called as a witness.
The complainants have suffered judgments to be taken on the notes, with a knowledge of all the facts, without making their defence, and they come . too late to this court to ask to be relieved against those judgments. (See Thompson vs. Burry & Van Buren, 3 J C. R., 395. Lansing vs. Eddy, 1 J C. R., 49.) The injunction must be dissolved and the bill dismissed.*
Bill dismissed.

 See Wright vs. King, page 15.